DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 20-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohkoshi et al. (U.S. App. Pub. No. 2016/0164187).
Regarding claims 17 and 22-24, Ohkoshi et al. teaches an electromagnetic wave absorber material comprising nanometer sized epsilon-Fe2O3 particles (Abstract, par. [0029] and [0065]). The particles may include a shell material in the form of silica present on the surface after synthesis of the particles. (par. [0067]). The radio wave absorber can absorb frequencies in the range of 60-270 GHz (i.e. millimeter range) (par. [0012]). The electromagnetic wave absorber material is made by first making the nanometer particles and then mixing them in a film material 
Regarding claim 20, Ohkoshi et al. teaches that the epsilon-Fe2O3 particles comprise a dopant material. (par. [0039]-[0040]).
Regarding claim 21, the particles are included in a layer of a binder material which may include a dielectric material. (par. [0073]-[0076] and [0086]).
Regarding claims 25-26, the particles may be in a spherical shape or rod shaped (i.e. cylinders. (par. [0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chiba et al. (JP 2011-032496)
Regarding claim 1, Chiba et al. teaches a nanocomposite magnetic material comprising magnetic nanoparticles having cores comprising alpha-Fe having diameters of 10 to 40 nm, and shells comprising epsilon-Fe2O3 having thicknesses of 5 to 15 nm. (Abstract, par. [0017] and [0041]).
Chiba et al. does not explicitly teach that the nanoparticles core has a coercive field of 3 kOe and the shell has a saturation magnetization of at least 50 emu per gram. However, the composition of the core and shell materials is the same as those presently described in the specification in paragraphs [0033]-[0034] and as such would it would either be inherent or obvious that the core has a coercive field within the claimed range and the shell has a saturation magnetization within the claimed range.
Regarding claim 7, the nanoparticles may be in spherical form. (par. [0038]).

Claims 2-6, 8, 17-18 and 20-26 are rejected under 35 U.S.C. 103 as obvious over Chiba et al. (JP 2011-032496) in view of Ohkoshi et al. (U.S. App. Pub. No. 2016/0164187).
Chiba et al. is relied upon as described in the rejection of claim 1, above.
Regarding claim 2, Chiba et al. does not teach a nanostructure having an effective thickness capable of absorbing waves having a frequency between 30 GHz and 300 GHz as claimed.
Ohkoshi et al. teaches an electromagnetic wave absorber material comprising nanometer sized epsilon-Fe2O3 particles (Abstract, par. [0029] and [0065]). The particles may include a shell material in the form of silica present on the surface after synthesis of the particles. (par. [0067]). The radio wave absorber can absorb frequencies in the range of 60-270 GHz (i.e. millimeter range) (par. [0012]). The electromagnetic wave absorber material is made by first making the nanometer particles and then mixing them in a film material which would meet the limitation of a support material (par. [0088]). Ohkoshi et al. teaches that epsilon-Fe2O3 is especially useful as a high frequency radio wave absorber material when used in a film having a permittivity of 6.5 to 65. (par. [0007], par. [0010] and [0029]-[0032]).
It would have been obvious to one of ordinary skill in the art to use the magnetic nanoparticles disclosed in Chiba et al. in a film composition for use a high frequency wave absorber.
One of ordinary skill in the art would have found it obvious to use the particles as a component in a high frequency wave absorbing material in view of the teachings of Ohkoshi et al. regarding the particular utility of epsilon-Fe2O3 nanomaterials for this purpose.


Regarding claim 17, the combination of teachings of Chiba and Ohkoshi et al. results in a process involving the manufacture of core/shell nanostructures and then forming millimeter wave absorbers using the core/shell nanostructures in a binder material (i.e. support structure).
Regarding claims 3 and 21, the particles are included in a layer of a binder material which may include a dielectric material. (par. [0073]-[0076] and [0086]).
Regarding claims 4 and 20, Ohkoshi et al. teaches that the epsilon-Fe2O3 particles comprise a dopant material. (par. [0039]-[0040]).
Regarding claims 5-6 and 22-23, carbon nanotubes may be added to the film material. (par. [0077]).
Regarding claims 7-8 and 25-26, Ohkosi et al. teaches providing particles in a spherical shape or rod shaped (i.e. cylinders. (par. [0047]).
Regarding claim 18, Chiba et al. does not explicitly teach that the nanoparticles core has a coercive field of 3 kOe and the shell has a saturation magnetization of at least 50 emu per gram. However, the composition of the core and shell materials is the same as those presently described in the specification in paragraphs [0033]-[0034] and as such would it would either be inherent or obvious that the core has a coercive field within the claimed range and the shell has a saturation magnetization within the claimed range.

Claims 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Hozumi et al. (JP 2011-035006)
Regarding claim 7, Hozumi et al. teaches a nanocomposite magnetic material comprising core shell magnetic nanoparticles having an epsilon-Fe2O3 core material and a shell portion th paragraph). The diameter of the particles is in the range of 10 to 40 nm. (page 7, 2nd to last paragraph).
Hozumi et al. does not explicitly teach that the nanoparticle core has a saturation magnetization of at least 50 emu per gram and the shell has a coercive field of at least 3 kOe. However, the composition of the core and shell materials is the same as those presently described in the specification in paragraphs [0033]-[0034] and as such would it would either be inherent or obvious that the core has a coercive field within the claimed range and the shell has a saturation magnetization within the claimed range.

Claims 10-14, 17 and 19-26 are rejected under 35 U.S.C. 103 as obvious over Hozumi et al. (JP 2011-035006) in view of Ohkoshi et al. (U.S. App. Pub. No. 2016/0164187).
Hozumi et al. is relied upon as described in the rejection of claim 1, above.
Regarding claim 10, Hozumi et al. does not teach a nanostructure having an effective thickness capable of absorbing waves having a frequency between 30 GHz and 300 GHz as claimed.
Ohkoshi et al. teaches an electromagnetic wave absorber material comprising nanometer sized epsilon-Fe2O3 particles (Abstract, par. [0029] and [0065]). The particles may include a shell material in the form of silica present on the surface after synthesis of the particles. (par. [0067]). The radio wave absorber can absorb frequencies in the range of 60-270 GHz (i.e. millimeter range) (par. [0012]). The electromagnetic wave absorber material is made by first making the nanometer particles and then mixing them in a film material which would meet the 2O3 is especially useful as a high frequency radio wave absorber material when used in a film having a permittivity of 6.5 to 65. (par. [0007], par. [0010] and [0029]-[0032]).
It would have been obvious to one of ordinary skill in the art to use the magnetic nanoparticles disclosed in Hozumi et al. in a film composition for use a high frequency wave absorber.
One of ordinary skill in the art would have found it obvious to use the particles as a component in a high frequency wave absorbing material in view of the teachings of Ohkoshi et al. regarding the particular utility of epsilon-Fe2O3 nanomaterials for this purpose.

Regarding claim 17, the combination of teachings of Hozumi and Ohkoshi et al. results in a process involving the manufacture of core/shell nanostructures and then forming millimeter wave absorbers using the core/shell nanostructures in a binder material (i.e. support structure).
Regarding claims 3 and 21, the particles are included in a layer of a binder material which may include a dielectric material. (par. [0073]-[0076] and [0086]).
Regarding claims 4 and 20, Ohkoshi et al. teaches that the epsilon-Fe2O3 particles comprise a dopant material. (par. [0039]-[0040]).
Regarding claims 5-6 and 22-23, carbon nanotubes may be added to the film material. (par. [0077]).
Regarding claims 7-8 and 25-26, Ohkosi et al. teaches providing particles in a spherical shape or rod shaped (i.e. cylinders. (par. [0047]).
Regarding claim 19, Hozumi et al. does not explicitly teach that the nanoparticle core has a saturation magnetization of at least 50 emu per gram and the shell has a coercive field of at 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        09/20/2021